Citation Nr: 0032484	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  97-205 60 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly compensation on account of the 
need for the regular aid and attendance of another person or 
at the housebound rate.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to June 
1974.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Nashville, 
Tennessee.  


FINDINGS OF FACT

1.  The veteran is currently service-connected for paranoid 
schizophrenia with post-traumatic stress disorder, rated 100 
percent disabling, residuals of a gunshot wound of the left 
posterior back with effusion between the 8th and 9th ribs, 
rated as 10 percent disabling, bronchial asthma, rated as 10 
percent disabling, and a scar from an excision of a fibroma 
from the right lower leg, rated as no percent  

2.  The veteran's service-connected disabilities have not 
rendered him unable to independently perform daily functions 
of self-care or to protect himself from the hazards and 
dangers incident to his daily environment.

3.  The veteran is not housebound as a direct result of his 
service-connected disabilities.  


CONCLUSION OF LAW

Special monthly compensation on account of the need for 
regular aid and attendance of another person or at the 
housebound rate is not warranted. 38 U.S.C.A. §§ 1114(l)(s), 
5107(a) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.350, 3.352 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection has been established for paranoid 
schizophrenia with post-traumatic stress disorder, rated 100 
percent disabling, residuals of a gunshot wound of the left 
posterior back with effusion between the 8th and 9th ribs, 
rated as 10 percent disabling, bronchial asthma, rated as 10 
percent disabling, and a scar from an excision of a fibroma 
from the right lower leg, rated as no percent disabling.  

On a VA respiratory examination in August 1997, the history 
of asthma and a shoulder injury was noted and the veteran 
complained of shortness of breath, lung congestion, yellow 
cough, and feeling like he was dying and there was a 
conspiracy.  There was green sinus drainage.  There was a 
cough productive of green-yellow sputum, crackles in the 
bases of the lungs, expiratory wheezes, and fair air 
movement.  There was no malignancy.  He reported that his 
asthma was worsened by stress and changes in the weather, 
particularly rain and humidity.  He described a lot of fluid 
in his lungs that he was unable to cough up.  He complained 
of shortness of breath from minimal activity and occurring 
with activities of daily living, resulting in easy fatigue.  
It also interfered with his sex life.  He slept on two 
pillows on the floor due to shortness of breath.  He would 
awaken with shortness of breath and had no exercise tolerance 
due to breathlessness.  The diagnosis was bronchial asthma by 
history with resultant fair air movement, wheezes, crackles, 
sinusitis/bronchitis, shortness of breath with minimal 
exertion during activities of daily living and sleep, 
requiring two pillows for shortness of breath, no exercise 
tolerance, exacerbated by stress and weather changes.  Later 
reported pulmonary function testing revealed mild obstructive 
ventilatory defect.  Chest X-ray examination revealed that 
the lungs were clear.  The bony structures were unremarkable.  
The heart and vascularity were within normal limits.  The 
impression was a normal chest X-ray.  

On a VA examination in August 1997, the veteran complained 
that he was unable to work because his body was deteriorating 
and he did not feel that he had long to live.  He also 
complained of multiple aches and pains that had the 
appearance of somatic delusions.  He had been diagnosed with 
post-traumatic stress disorder, paranoid schizophrenia, and a 
variety of personality disorders.  He denied taking any 
psychiatric medications and claimed that the prescriptions 
for such medication were part of a conspiracy to mess up his 
mind.  In taking psychological tests, he was described as 
consciously having selected items that made him appear more 
emotionally disturbed than he really was.  This rendered the 
results useless in identifying the diagnosis. The scale for 
post-traumatic stress disorder was in the range expected from 
someone suffering from post-traumatic stress disorder, but 
his clear manipulation in other testing rendered these 
results suspicious, especially since he presented no symptoms 
of post-traumatic stress disorder on the mental status 
examination.  There may have been an actual reduction in 
cognitive performance on other testing.  On the mental status 
examination, he exhibited no outward evidence of physical 
disability.  He was well groomed with good hygiene.  He was 
cooperative and spoke clearly and rapidly.  His thoughts were 
well organized and goal-directed but were colored by a 
clearly paranoid perspective.  He viewed virtually everyone 
as a conspirator, designing to keep him and other people who 
are poor down.  He ultimately planned to "kill" all these 
"conspirators" if he could not discredit them first.  He 
saw such action as having a suicidal element because he 
stated that a "SWAT" team would take him out.  He was 
oriented in all spheres.  Mood was angry with congruent 
affect.  He felt that he could talk with God and read 
people's minds.  Judgment was poor because of his paranoia.  
Insight was totally lacking.  Grandiosity pervaded all his 
statements and was the basis for his being persecuted.  It 
was concluded that he suffered from severe mental illness 
that precluded employment and made it difficult for him to 
relate effectively in social situations.  He was obsessed 
with conspiracies and his paranoid thinking seemed to have 
generated the distortions in his answers in psychological 
testing.  He reportedly was able to care for himself and 
would not be seen as needing to be confined to his home.  In 
fact, he insisted that he be free to move around in the 
community to research the conspiracies he felt were 
everywhere.  It was not possible to elicit a single symptom 
of post-traumatic stress disorder from the veteran even 
though attempts from subtle approaches to overt questions 
were made.  This suggested that past symptoms of post-
traumatic stress disorder were from his paranoid state.  
Cognitive testing results were explained in terms of his 
focus on conspiracies, distractibility, oppositional 
behavior, and failure to concentrate.  Under optimal 
conditions, it was thought that he could perform in the 
average range.  The final diagnoses was schizophrenia, 
paranoid type, severe, with internal stressors due to the 
schizophrenia process and a Global Assessment of Function at 
21 to 30 for serious impairment of social and vocational 
abilities.  In terms of competency, it was doubted that he 
could manage his funds adequately as his judgment was so poor 
that he might give his money away.  He reportedly had come to 
realize this and voluntarily allowed his wife to manage all 
of the finances.  

The veteran was hospitalized by VA in July and August 1999 
for depression, anger, violence in throwing objects but not 
in striking anyone, drinking, smoking marijuana, and loss of 
erectile function that had contributed to his symptoms.  He 
denied auditory and visual hallucinations but described 
paranoia in that he thought people were around him when they 
actually were not.  He had suicidal ideation whereby he 
planned to shoot himself in the head with a .45 caliber hand 
gun.  Homicidal ideation was also present, but he refused to 
elaborate.  He had no plans for homicide.  He was in the 
hospital to find out what was wrong with him and do whatever 
it took to solve his problems.  His history included bullet 
wounds in the back and chest and gunshot wounds to the left 
chest from Vietnam.  He supported his monthly income of 
disability benefits with income from contracting work.  He 
described some blurry vision when reading.  He complained of 
left shoulder pain without weakness or muscle spasm.  He also 
complained of depression.  The examination showed that he was 
anxious with some circumstantiality of speech that was easily 
redirected.  He had some flight of ideas.  There was no 
excessive nasal discharge.  The mucous membranes were without 
lesions or masses.  The oropharynx was without erythema or 
exudate.  The lungs had vesicular sounds in all fields 
without wheezes.  The back had multiple scars.  He slept well 
and there were no behavioral problems.  He was considered 
competent to manage his funds.  The final diagnoses included 
substance-induced mood disorder, ethanol-cocaine dependence, 
post-traumatic stress disorder, history of paranoid 
schizophrenia, history of borderline narcissistic and 
borderline personality disorders, and history of physical 
abuse.  The Global Assessment of Function was shown as 60.  

Special monthly compensation is payable to individuals who 
are so helpless as a result of service-connected disability 
as to be in need of the regular aid and attendance of another 
person under the criteria set forth in 38 C.F.R. § 3.352(a).  
38 U.S.C.A. § 1114(l) (West 1991); 38 C.F.R. § 3.350(b)(3) 
(2000).  The special monthly compensation provided by 38 
U.S.C.A. § 1114(s) is payable where the veteran has a single 
service-connected disability rated as 100 percent and: (1) 
has additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. 
§ 3.350(i)(2) (2000).

The criteria for determining that a veteran is so helpless as 
to be in need of regular aid and attendance are contained in 
38 C.F.R. § 3.352(a) (2000).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352 (a) (2000).

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Id.  

Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
Id.  

The veteran is not shown to be so helpless by reason of his 
service connection disabilities to be in need of the regular 
aid and attendance of another person.  While he suffers from 
paranoia and conspiracy delusions, he is not prevented from 
being able to perform the activities of daily living or to 
protect himself from the hazards or dangers incident to his 
daily environment.  He is not shown to be bedridden.  While 
it has been reported that he may lack the judgment to manage 
his own funds, he was shown to realize this and to have 
turned the management of his funds over to his wife.  He has 
been clinically described as being able to care for himself, 
which is consistent with all the clinical findings regarding 
the impact of his service connected disabilities on his self-
sufficiency and capacities, as well as his actual life style.  
His grooming and appearance also bespeaks a capacity for 
self-sufficiency.  
His condition during hospitalization in 1999 also shows that 
he is not so helpless as to require the regular aid and 
attendance of another person.  He definitely related abnormal 
thoughts and showed abnormal behavior but not to a degree 
that rendered him helpless or nearly helpless.  The severity 
of his psychiatric and respiratory disorders had not 
prevented him from performing the activities of daily living 
or keeping himself out of harms way.  The residuals of his 
gunshot wounds and his scar that have been service connected 
are likewise shown not to have rendered him helpless or 
nearly helpless.  

While the veteran's psychiatric disorder is rated as 100 
percent disabling, no other service connected disability is 
rated as 60 percent or more, so as to meet the requirements 
for the housebound rate.  Similarly, the he is not shown to 
be unable to venture from his home and the immediate premises 
as he chooses irrespective of his service-connected 
disabilities.  He had even stated that he must get out of the 
house in order to "search out conspiracies."  He also 
indicates that he is able to supplement his income by 
contracting jobs, that suggests he is not confined to his 
home and the immediate premises by the severity and/or the 
peculiar characteristics of his service connected 
disabilities.  In short, he is not shown to meet the 
requirements for the housebound rate of disability 
compensation benefits.  


ORDER

Special monthly compensation on account of the need for the 
regular aid and attendance of another person or at the 
housebound rate is denied. 



		
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 



